DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 100-129 are pending and examined.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 9/3/21 is being considered by the examiner.
Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4a. Claims 100-129 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims disclose 

The state of the art provides methods in which GM-CSF antagonist mavrilimumab  or GM-CSF is used to treat COVID-19 (SARS-CoV-2). Luca et al. (2020, Lancet Rhematolog, vol. 2, e465-473) disclose that Mavrilimumab treatment was associated with improved clinical outcomes compared with standard care in non-mechanically ventilated patients with severe COVID-19 pneumonia and systemic hyperinflammation (abstract). However, Cramer et al. (2021, Lancet Rhematolog, vol. 3, e410-418) teach that there was no significant difference in the proportion of patients alive and off oxygen therapy at day 14, although benefit or harm of Mavrilimumab therapy in this patient population remains possible given the wide confidence intervals, and larger trials should be completed. Partner Therapeutics (2021) top-line results today of the investigator-led SARPAC (Sargramostim in Patients with Acute Hypoxic Respiratory Failure and Acute COVID-19) study of inhaled Leukine (sargramostim,yeast-derived recombinant human GM-CSF) in hospitalized COVID-19 patients (NCT04326920). Specification discloses the study of 6 patients (Table 1, [0252]. Table 3 discloses further 13 cases and 26 controls. Applicant shows increased survival [0268]. 

 It is impossible to know or predict based on the prior art and the guidance in the specification to treat hyper-inflammation and pneumonia. Therefore, extensive experimentation must be done to determine the effectiveness of a method of treating treating a subject infected with a coronavirus, wherein the subject has developed hyper-inflammation and pneumonia, comprising administering to the subject a granulocyte-macrophage colony-stimulating factor (GM-CSF) antagonist at a single dose of between 5 mg/kg and 10 mg/kg, wherein the GM-CSF antagonist is mavrilimumab; wherein the coronavirus is the SARS-CoV, MERS- CoV, or SARS-Cov-2..
The instant disclosure recites a method for treating SARS-Cov-2 only in a small sample and given the prior art with contradictory teachings further experiments will be needed to optimize the method of treatment inflammation and pneumonia. Thus, having carefully considered all of these factors, including the scope of the claims, the limited example in the specification, the state of the prior art and the minimal guidance in the specification,  it is concluded that it would require undue experimentation to practice the claimed invention.
4b. Claims 100, 101, and 103-129 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the This is a written description rejection.
The instant invention claims a method for treating a subject infected with a coronavirus, wherein the subject has developed hyper-inflammation and pneumonia, comprising administering to the subject a granulocyte-macrophage colony-stimulating factor (GM-CSF) antagonist at a single dose of between 5 mg/kg and 10 mg/kg, wherein the GM-CSF antagonist is mavrilimumab; wherein the coronavirus is the SARS-CoV, MERS- CoV, or SARS-Cov-2 (COVID19).
The specification discloses COVID-19 treatment with GM-CSFRalpha antibody [0241].  In addition, Luca et al. (2020, Lancet Rhematolog, vol. 2, e465-473) and Cramer et al. (2021, Lancet Rhematolog, vol. 3, e410-418) also discloses treating COVID19. However, the specification does not disclose all possible coronavirus infected patients. Further studies will be needed to identify the specific viruses that maybe treated. 
The claims as written, however, encompass several coronavirus, which were not originally contemplated and fail to meet the written description provision of 35 USC 112, (a) or first paragraph because the written description is not commensurate in scope with the recitation of claims 100, 101, and 103-129. The specification does not provide written description to support the genus encompassed by the instant claims. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed”  (See Vas-Cath at page 1116). 

The skilled artisan cannot envision the detailed a method of treating a subject infected with a coronavirus, wherein the subject has developed hyper-inflammation and pneumonia, comprising administering to the subject a granulocyte-macrophage colony-stimulating factor (GM-CSF) antagonist at a single dose of between 5 mg/kg and 10 mg/kg, wherein the GM-CSF antagonist is mavrilimumab; wherein the coronavirus is the SARS-CoV, MERS- CoV, or SARS-Cov-2 (COVID19).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  The polypeptide itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  In Fiddes v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. 

Therefore, method of treating a subject infected with a coronavirus, wherein the subject has developed hyper-inflammation and pneumonia, comprising administering to the subject a granulocyte-macrophage colony-stimulating factor (GM-CSF) antagonist at a single dose of between 5 mg/kg and 10 mg/kg, wherein the GM-CSF antagonist is mavrilimumab; wherein the coronavirus is the SARS-CoV, MERS- CoV, or SARS-Cov-2 (COVID19) because the specification and prior art foes not disclose treating various coronaviruses.  As a result, it does not appear that the inventors were in possession of treating various coronaviruses set forth in claims 100, 101, and 103-129. 
Conclusion
	5. No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645